If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re DREWIOR/SHIPLEY, Minors.                                        December 29, 2022

                                                                      No. 361623
                                                                      Wayne Circuit Court
                                                                      Family Division
                                                                      LC No. 19-001809-NA


In re DREWIOR, Minors.                                                No. 361626
                                                                      Wayne Circuit Court
                                                                      Family Division
                                                                      LC No. 19-001809-NA


Before: M. J. KELLY, P.J., and MURRAY and RIORDAN, JJ.

PER CURIAM.

        In Docket No. 361623, appellant-mother appeals as of right the trial court’s order
terminating her parental rights to her minor children ARS,1 QJD and JED, under MCL
712A.19b(3)(c)(i) (failure to rectify conditions that led to adjudication); MCL 712A.19b(3)(c)(ii)
(failure to rectify other conditions); MCL 712A.19b(3)(g) (failure to provide proper care and
custody); MCL 712A.19b(3)(j) (reasonable likelihood that the child would be harmed if returned
to the parent)2; and MCL 712A.19b(5) (best interest factors). Mother challenges both the trial


1
  Appellant-father is the biological father of QJD and JED but is neither the legal nor putative
father of ARS. The parental rights of ARS’s biological father, who was also mother’s estranged
husband, are not at issue in this appeal. His case remains pending in the lower court. Notably, on
March 16, 2022, ARS’s father’s whereabouts became unknown, and an arrest warrant was issued
for failing to report in violation of his probation.
2
  The trial court did not specify on the record or in its written opinion under which provision it was
terminating mother’s parental rights. The Department of Health and Human Services (DHHS)
sought termination under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j), and mother challenges the
same statutory grounds on appeal.


                                                 -1-
court’s findings regarding the statutory grounds for termination, as well as the determination that
termination was in the children’s best interests. In Docket No. 361626, appellant-father appeals
as of right only the trial court’s determination that termination was in the children’s, QJD and JED,
best interests under MCL 712A.19b(5). We affirm.

                                       I. BACKGROUND

        The primary barriers to reunification throughout the case were mother and father’s drug
addictions and domestic violence issues. Mother and father consistently missed their weekly drug
screenings and, more often than not, tested positive for various illicit substances, including
amphetamine, methamphetamine, fentanyl, THC, and cocaine. Moreover, mother and father only
partially complied with the court-ordered treatment plan and made practically no progress toward
reunification with their children.

        The children first came into care in October of 2019 after mother’s youngest son, JED, was
born positive for several dangerous substances,3 including opiates, amphetamine,
methamphetamine, and THC. JED was hospitalized for 13 days following his birth, requiring
morphine to treat his severe withdrawal symptoms. Mother underwent a toxicity screen at the
hospital, indicating positive results for THC and amphetamine. Father also submitted to a drug
screen, rendering positive results for amphetamine, methamphetamine, and fentanyl. Mother
admitted to using substances during her pregnancy with JED, such as unprescribed narcotics,
heroin, and prescribed Subutex to treat her addiction to Vicodin. When DHHS filed its petition in
2019, mother was unemployed, father worked “side jobs,” and the family lived in the maternal
grandmother’s home. The children were subsequently placed in the paternal grandmother’s care4.

        At the disposition hearing on January 3, 2020, Officer Gruber from the Brownstown police
department testified regarding mother and father’s history of domestic violence. Specifically,
Officer Gruber testified that on February 21, 2018, he responded to a domestic violence complaint
at the maternal grandmother’s home, where mother and father resided. According to Gruber’s
testimony, when he arrived at the home, mother reported that father choked her and subsequently
grabbed QJD, threatening to hold him hostage, but eventually released QJD and left the home
before the police arrived. Gruber testified that he noticed redness around mother’s neck. However,
mother, father, and the maternal grandmother each testified at this hearing, denying any domestic
violence between the couple.

       The trial court entered two orders on January 30, 2020, finding grounds for jurisdiction as
to mother and father based on their substance abuse and domestic violence issues. The trial court
ordered an extensive treatment plan for mother and father, including participation and benefitting
from substance abuse assessments and therapy, random weekly drug screenings, individual and


3
 Mother has a history with CPS, including in 2013 when QJD was born positive for narcotics and
suboxone. AS and QJD were not removed from mother’s care because she was prescribed the
medications, but DHHS offered services to mother, which she declined.
4
  The children were removed from the maternal grandmother’s care because she had narcolepsy,
creating an unsafe environment for the children.


                                                -2-
family counseling, domestic violence counseling, psychological evaluations, and parenting
classes. The court further ordered mother and father to maintain suitable housing, a legal income,
and have regular and cooperative contact with the caseworkers.

        The record shows that for over two and a half years, mother and father only partially
complied, at best, with the court-ordered treatment plan. In the intervening time, mother and father
completed parenting classes, although the caseworkers consistently testified that mother and father
did not benefit from the course and that they lacked an understanding of how the circumstances
affected the children. Mother and father also completed their psychological evaluations. While
mother completed her domestic violence therapy, the therapist reported that potential concerns of
abuse remained because mother still resided with her abuser, father, who did not complete his
portion of domestic violence or individual therapy. Additionally, mother was never employed,
and father had difficulty maintaining steady employment as his work entailed primarily “side
jobs.” Mother and father did not own a car and relied on the maternal grandmother or friends to
transport them. While mother and father had secured suitable housing in the maternal
grandmother’s home, the record shows that they relied entirely on the maternal grandmother to
pay for the mortgage and related expenses.

         Mother and father did not take an active role in the children’s lives. Mother and father
were often significantly late, a half hour or an hour late, or would not show up for scheduled
parenting time visitations. Out of 220 visits, mother failed to attend 19 visits and was significantly
late to 73 visits. Similarly, father failed to attend 71 visits and was significantly late for 62 visits.
The caseworker testified that mother and father demonstrated inappropriate and aggressive
behaviors, such as arguing in front of the children during parenting time visits. The paternal
grandmother frequently reported that at least a few times a month, mother and father appeared to
be under the influence and would fall asleep during parenting time visits, often requiring the
paternal grandmother to drive them home. For over two and a half years, mother attended only
two medical appointments for her children, and father attended none.

          Mother and father showed little to no progress toward combating their substance abuse
issues. From January of 2020 to February of 2020, mother tested positive for a combination of
illicit substances, including amphetamine, methamphetamine, fentanyl, THC, and cocaine. In that
same time, father also tested positive for amphetamine, methamphetamine, fentanyl, THC,
cocaine, morphine, and heroin. From February 2020 until the first of three bench trials on
December 13, 2021, mother and father failed to attend practically every required drug screening.5

        At the second bench trial, on March 1, 2022, the trial court informed mother and father that
sufficient grounds for termination existed but generously offered the parents a final opportunity,
urging them to come into compliance with the treatment plan before the best interest hearing
scheduled for April 26, 2022. The court found that mother had been addicted to dangerous
substances for many years preceding this case and showed no progress in combating her drug use
after the children were removed from her care. The court also noted that mother and father did not


5
 During the pendency of this case, drug screenings were temporarily suspended until June 1, 2020,
following the state-wide shutdowns due to COVID-19. The court noted that mother and father
would not be penalized for not screening during that time.


                                                  -3-
play an active role in the children’s lives and had established more of an “aunt and uncle”
relationship with their children, considering their attendance record and reported behaviors during
parenting time. The caseworker similarly testified at this hearing that the paternal grandmother
reported a lack of engagement between mother and father and the children, and occurrences where
father would wait in the car outside the home while mother participated in parenting time.

         The following month, on April 26, 2022, the trial court terminated mother and father’s
parental rights to their children, finding that the parents did not rectify the conditions that brought
the children into care and that termination was in the children’s best interests. The court found
that mother and father had made no progress since the last hearing in terms of their substance
abuse.6 In the time between the second bench trial on March 1, 2022, and the final bench trial on
April 26, 2022, mother submitted to one drug screening on April 8, 2022, which rendered positive
results for amphetamines, methamphetamines, THC, cocaine, fentanyl, and tramadol. In that same
time, father missed every required drug screen. The caseworker testified at this hearing that she
presented at mother and father’s home on April 1, 2022, for an unannounced drug screening but
could not complete the screening because mother and father refused to come out from their
bedroom.7 The court further found that both mother and father remained unemployed and failed
to make any additional efforts to spend time with, or parent, their children.

                                            II. ANALYSIS

        Mother argues that the trial court erred by finding clear and convincing evidence supporting
statutory grounds for termination and that termination was not in the best interests of her children,
ARS, QJD, and JED. Father argues that the termination of his parental rights was not in the best
interests of his children, QJD and JED.

       “This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich App 701, 709;
846 NW2d 61 (2014) (citations omitted). This Court also reviews for clear error the trial court’s
decision regarding the child’s best interest. In re LaFrance Minors, 306 Mich App 713, 723; 858
NW2d 143 (2014). “A finding is clearly erroneous if the reviewing court is left with a definite and
firm conviction that a mistake has been made.” Id.

                      A. RESPONDENT-MOTHER (DOCKET NO. 361623)

        The trial court did not state on the record, nor did it specify in its written order, the statutory
basis for terminating mother’s parental rights. However, DHHS stated on the record and in its
petition that it sought termination of mother’s parental rights pursuant to MCL 712A.19b(3)(c)(i),



6
  In fact, the court stated on the record that father appeared to be under the influence during the
trial.
7
 Mother testified at the termination hearing that she was not home when the caseworker presented
for the unannounced drug screening. Father also testified that he was not home when the
unannounced screening occurred but admitted that mother was home.



                                                   -4-
(c)(ii), (g), and (j). Mother likewise argues that the trial court erred by finding that termination of
her parental rights was warranted under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j).8

       (c) The parent was a respondent in a proceeding brought under this chapter, 182 or
       more days have elapsed since the issuance of an initial dispositional order, and the
       court, by clear and convincing evidence, finds either of the following:

       (i) The conditions that led to the adjudication continue to exist and there is no
       reasonable likelihood that the conditions will be rectified within a reasonable time
       considering the child’s age.

       (ii) Other conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be rectified
       within a reasonable time considering the child’s age.

                                               * * *

       (g) The parent, although, in the court’s discretion, financially able to do so, fails to
       provide proper care or custody for the child and there is no reasonable expectation
       that the parent will be able to provide proper care and custody within a reasonable
       time considering the child’s age.

                                               * * *

       (j) There is a reasonable likelihood, based on the conduct or capacity of the child’s
       parent, that the child will be harmed if he or she is returned to the home of the
       parent.

Before terminating a respondent’s parental rights, the trial court must find by clear and convincing
evidence that at least one statutory ground for termination exists. In re HRC, 286 Mich App 444,
459; 781 NW2d 105 (2009). To terminate parental rights, only one statutory ground for
termination needs to be satisfactorily proven. MCL 712A.19b(3).




8
  Mother failed to provide an analysis of how each statutory provision was erroneously applied in
her severely underdeveloped analysis section. Mother lumped together her analysis of each
statutory challenge into a single argument section without any direction regarding which fact or
analytical point concerns which portion of the statute. Therefore, mother has abandoned her
challenges to MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j) by failing to properly brief them. See
Seifeddine v Jaber, 327 Mich App 514, 520; 934 NW2d 64 (2019) (stating that failure to brief an
issue constitutes abandonment). Nevertheless, we will provide our independent analysis of the
statutory grounds.


                                                 -5-
        Upon review of the record, we hold that the trial court did not err in terminating mother’s
parental rights under MCL 712A.19b(3)(c)(i). The record evidence shows that more than 182 days
elapsed between the issuance of the initial dispositional order and the termination of mother’s
parental rights. The record also clearly demonstrates that the conditions which brought the
children within the court’s jurisdiction, such as mother’s substance abuse, were not rectified.
Because mother chose to avoid participating in the majority of her weekly drug screenings, a record
of her alleged progress is limited in this regard. What the record does include is that the children
were initially removed from mother’s care in 2019 after JED was born positive for opiates,
amphetamine, methamphetamine, and THC, and experienced severe withdrawals necessitating his
13-day hospitalization following his birth. Mother underwent a toxicity screen at the hospital,
which indicated positive results for THC and amphetamine, and she even admitted to using lethal
narcotics such as heroin while JED was in utero. The record evidence from January of 2020 to
February of 2020 indicates that mother submitted to seven drug screens, all of which rendered
positive results for various substances, including amphetamine, methamphetamine, fentanyl, THC,
and cocaine. From mother’s drug screening in February of 2020, until the trial court terminated
mother’s parental rights on April 26, 2022, mother failed to attend every required drug screening
except for one, on April 8, 2022, where she tested positive for amphetamines, methamphetamines,
THC, cocaine, fentanyl, and tramadol. Although she eventually participated in substance abuse
therapy, her therapist reported only partial compliance with therapy because she actively avoided
the majority of her court-ordered drug screenings. Mother had not acknowledged the severity of
her addiction and the impact that the disease has had on her and her children’s lives. Mother
repeatedly denied or justified her addiction to her caseworkers and the trial court, testifying that
she did not need assistance with substance abuse therapy.

         To the extent that mother argues that she came into substantial compliance with her parent
agency agreement after the supplemental permanent custody petition was filed, she is mistaken.
In fact, at no point in almost three years did mother come into “substantial” compliance with the
agreement, despite the trial court providing several opportunities to comply. While we
acknowledge that mother completed the parenting classes, psychological evaluation, domestic
violence and substance abuse therapy, the record otherwise establishes mother’s lack of benefit or
appreciation of these services. Following the parenting education courses, mother still did not
participate in quality parenting time and was often up to one hour late for parenting time. On
several occasions, mother and father would argue with each other in front of the children during
these visits. The paternal grandmother reported to the caseworker that mother did not engage with
her children. The paternal grandmother also reported that at least a few times a month, mother
appeared to be under the influence and would fall asleep during visits. Although mother completed
her domestic violence therapy, her therapist reported remaining concerns because mother
continued to reside with her abuser, father, who did not complete his portion of therapy. Thus, the
trial court did not err in finding that there was no reasonable likelihood that mother’s barriers to
reunification would be rectified within a reasonable time, and, therefore, termination was proper
under § 19b(3)(c)(i). That being said, the record does not substantiate termination pursuant to §
19b(3)(c)(ii), as the record fails to include any additional conditions that caused the children to
come within the court’s jurisdiction.

        The evidence supporting the termination of mother’s parental rights under §§ 19b(3)(c)(i)
also supports termination under § 19b(3)(g) and (j). Termination is appropriate under § 19b(3)(g)
because despite the trial court providing mother with meaningful opportunities to participate in


                                                -6-
services, she still failed to comply with almost every aspect of the parent agency agreement. See
In re JK, 468 Mich 202, 214; 661 NW2d 216 (2003) (stating that “a parent’s failure to comply
with the parent-agency agreement is evidence of a parent’s failure to provide proper care and
custody for the child”). As noted above, although mother completed parenting classes and
domestic violence therapy, there was copious evidence that she could not retain the benefit of these
services or incorporate these lessons in her life. Additionally, when the children were removed
from mother’s care in October of 2019, mother was 29 years old and unemployed. For over two
and a half years, mother reported to her caseworkers and the trial court that she was looking for
employment, yet the record contains zero evidence of any applications submitted, interviews
attended, or job’s secured.

        The record evidence also supports termination under § 19b(3)(j). Arguably, most evident
of the fact that there was a reasonable likelihood that the children would be harmed if returned to
mother’s care was that mother had not remained drug free. Mother did not demonstrate any
progress on the record toward combating her substance abuse issues, as she avoided the majority
of the drug screenings required of her and tested positive for fatal substances, including
amphetamine, methamphetamine, fentanyl, THC, and cocaine at the drug screenings she did
attend. The record evidence indicates that mother could not escape her addiction, and even
commingled her lifestyle with her children by using these substances while JED was in utero and
presenting to parenting time while under the influence. Mother’s addiction inevitably creates an
environment unsuitable for and dangerous to children. To make matters worse, mother was not
alone in her addiction. The record includes indisputable evidence that father’s addiction was just
as severe as mothers. That fact, coupled with the evidence of domestic violence in the home
between mother and father, surmounts the clear and convincing evidence required to establish
grounds for termination.

                                      B. BEST INTERESTS

        Mother and father both challenge the trial court’s determination that the termination of
their parental rights served the children’s best interests.

        Even if the trial court finds that the department has established a ground for termination by
clear and convincing evidence, it cannot terminate the parent’s parental rights unless it also finds
by a preponderance of the evidence that termination is in the best interests of the children. In re
Gonzales/Martinez, 310 Mich App 426, 434; 871 NW2d 868 (2015). See also MCL 712A.19b(5).
The court may consider several factors when deciding if termination of parental rights is in a
child’s best interests, including the child’s bond to the parent, the parent’s parenting ability, the
child’s need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home. In re Olive/Metts, 297 Mich App 35, 41-42; 823 NW2d 144 (2012). The court
may also consider psychological evaluations, the child’s age, parenting techniques during
parenting time, and a parent’s history. In re Jones, 286 Mich App 126, 131; 777 NW2d 728 (2009).
“The trial court should weigh all the evidence available to determine the children’s best interests.”
In re White, 303 Mich App at 713 (citation omitted). In considering the child’s best interests, the
trial court’s focus must be on the child, not the parent. In re Moss, 301 Mich App 76, 88; 836
NW2d 182 (2013). Whether termination of parental rights is in a child’s best interests must be
proven by a preponderance of the evidence. Id. at 90. A trial court need not make redundant
factual findings of each individual child when the best interests of the children do not significantly


                                                 -7-
differ. See In re White, 303 Mich App at 715 (finding that “if the best interests of the individual
children significantly differ, the trial court should address those differences when making its
determination of the children’s best interests”).

        The record evidence supported a finding by a preponderance of the evidence that the
termination of mother and father’s parental rights was in the children’s best interests. The trial
court did not dispute the apparent bond between mother and father and the children but ultimately
found that mother and father’s attendance at parenting time twice a week, and nothing more,
established more of a close familial relationship than a parental one. See In re White, 303 Mich
App at 714 (stating that the strength of the bond between the parents and children is only one of
many factors for the court to consider). Perhaps the most significant factor weighing in favor of
termination was mother and father’s proven inability to address their substance abuse issues.
Despite the extraordinary length of this case, mother and father made practically no progress in
overcoming this barrier. Given their unshakable addictions to fatal substances such as
amphetamine, methamphetamine, fentanyl, and cocaine, mother and father could not demonstrate
the ability to safely parent their children.

         The trial court addressed mother and father’s lack of parenting ability and how their
compulsive substance use impacted their ability to put their children’s needs before their own.
Mother and father shortened the time spent with their children by their own doings when they
would arrive significantly late to scheduled parenting time visits. When mother and father
presented at visitations, they were noted to lack engagement with the children. On more than a
handful of occasions, mother and father presented at parenting time under the influence and would
fall asleep during the visits. The trial court acknowledged that the children’s relative placement
with the paternal grandmother would weigh against termination but afforded much greater weight
to mother and father’s lack of progress and the children’s need for permanency and stability.9 The
caseworker’s testimony that the children were doing well in their placement and had established a
bond with the paternal grandmother also supported the trial court’s findings that termination was
in the children’s best interests.




9
  Father relies on In re Affleck/Kutzleb/Simpson, 505 Mich 858; 935 NW2d 316 (2019), to argue
that the trial court erred by not considering guardianship for QJD and JED because QJD and JED
were in the same placement with their half-brother, ARS, whose plan was guardianship. In Affleck,
our Supreme Court determined that the department’s generalized policy against recommending
guardianship for children under ten years old was inappropriate. Id. Father’s argument is
misplaced. There is absolutely no indication or suggestion in the record that the department or the
trial court relied on a “generalized policy” that disfavored guardianship for children under a certain
age when deciding the permanency goal. Notably, guardianship for ARS was not discussed nor
implemented until the dispositional review hearing on March 16, 2022, roughly one month before
the termination hearing on April 26, 2022. Upon review of the entire record and the trial court’s
findings, it is evident that the court did not find guardianship proper, considering the extraordinary
length that the children were in care, father’s substance abuse history, and his lack of progress in
the treatment plan.


                                                 -8-
        Another major factor supporting termination as being in the children’s best interest was
mother and father’s failure to derive any benefit from more than two and a half years of services
provided. See In re Olive/Metts, 297 Mich App at 43 (finding that respondents’ failure to derive
any lasting benefits from the services provided to her weighed in favor of termination). See also
In re Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012) (emphasizing that while there is a
“responsibility to expend reasonable efforts to provide services to secure reunification, there exists
a commensurate responsibility on the part of respondents to participate in the services that are
offered[,]” and ultimately held that insufficient compliance and benefit from the services provided
necessitated the termination of parental rights). Mother and father did not demonstrate appropriate
parenting techniques after completing parenting classes, as they were often significantly late to
parenting time or would be hostile toward each other in front of the children. Even when
addressing mother and father’s efforts in the parent agency agreement separately, the evidence
indicates that they did not obtain any lasting benefits. Mother completed domestic violence
therapy, although the therapist deemed mother’s participation unsatisfactory given that mother
remained tied to her abuser, father, who failed to complete his portion of therapy. Similarly,
mother’s participation in substance abuse therapy was derailed by her failure to drug screen and
evidence of continued drug abuse. Father did not participate in any of the services except for his
psychological examination, although he did not follow its recommendation to complete a
substance abuse treatment program. We are not left with a definite and firm conviction that the
trial court erred by finding that termination was in the children’s best interest.

       Affirmed.



                                                              /s/ Michael J. Kelly
                                                              /s/ Christopher M. Murray
                                                              /s/ Michael J. Riordan




                                                 -9-